DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one accelerometer configured to measure a change in arterial dimensions and an acceleration signal associated with arterial wall displacement towards the measurement site caused by propagation of blood pulses” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate two different parts in Fig. 3.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 306 as described in ¶ [0067] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to the desired results: “at least one accelerometer configured to measure a change in arterial dimensions”; “locally measure arterial vessel wall dynamics and arterial blood pressure parameters of the subject based on the change in the arterial dimensions and the acceleration signal”; and “measure the BP of the subject based on the arterial vessel wall dynamics and the arterial blood pressure parameters”. However, Applicant fails to disclose sufficient description of the analysis and/or algorithm required to support the claim language. As indicated in MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm, steps, or procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm, steps, or procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
In particular, claim 1 recites “at least one accelerometer configured to measure a change in arterial dimensions” which indicates that the accelerometer performs an algorithm, step, or procedure to measure a change in arterial dimensions. The specification is silent with regards to any algorithm, steps, or procedure performed by the accelerometer for measuring a change in arterial dimensions. Paragraphs [0068], [0072]-[0073] merely restate the desired result of determining a change in arterial dimension without any specific algorithms, steps, or procedures for how to achieve the desired result.  
Additionally, the specification is silent with regards to any algorithm, steps, or procedure to “locally measure arterial vessel wall dynamics and arterial blood pressure parameters of the subject based on the change in the arterial dimensions and the acceleration signal” and “measure the BP of the subject based on the arterial vessel wall dynamics and the arterial blood pressure parameters”. Paragraphs [0072]-[0073] merely described calculation of the arterial vessel wall dynamics and arterial blood pressure parameters at a high level of generality without specific algorithms, steps, or procedures for achieving the desired result. Additionally, the specification does not disclose any specific algorithms, steps, or procedures for using certain arterial vessel wall dynamics (e.g., arterial compliance, stiffness index, distensibility, Young’s elastic modulus) and arterial blood pressure parameters to calculate a blood pressure.

Claims 2-4 are rejected by virtue of their dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “locally” in line 11, which is a relative term which renders the claim indefinite. The term “locally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear what it is unclear when something stops/begins being considered local, so it is unclear what is being included or excluded from the scope of the limitation. For the purposes of examination, the measurement of arterial vessel wall dynamics and arterial blood pressure parameters will be interpreted to be local if it occurs at the measurement site of the subject.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations: 
[A1]: locally measure arterial vessel wall dynamics and arterial blood pressure parameters of the subject based on the change in the arterial dimensions and the acceleration signals, and
[B1]: measure the BP of the subject based on the arterial vessel wall dynamics and the arterial blood pressure parameters
These elements [A1]-[B1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of looking at acceleration signals, mentally calculating (or calculating with the aid of pen-and-paper) vessel wall parameters and blood pressure parameters based on the acceleration signals, and then mentally calculating a blood pressure based on the parameters.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: adhesive material configured to stick the arterial compliance probe on a measurement site of the subject;
[B2]: at least one accelerometer configured to measure a change in arterial dimensions and an acceleration signal associated with arterial displacement towards the measurement site caused by propagation of blood pulses; and
[C2]: a printed circuit board connected to the at least one accelerometer configured to…
The elements [A2]-[C2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the element [A2] is merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally or alternatively, the element [A2] does not integrate the exception into a practical application of the exception because the element [A2] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h).
The element [B2] does not integrate the exception into a practical application of the exception because the element [B2] is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Additionally or alternatively, the element [B2] does not integrate the exception into a practical application of the exception because the element [B2] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h).
The element [C2] does not integrate the exception into a practical application of the exception because the element [C2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A3]: adhesive material configured to stick the arterial compliance probe on a measurement site of the subject;
[B3]: at least one accelerometer configured to measure a change in arterial dimensions and an acceleration signal associated with arterial displacement towards the measurement site caused by propagation of blood pulses; and
[C3]: a printed circuit board connected to the at least one accelerometer configured to…
In particular, simply reciting the element [A3] does not qualify as significantly more because the element [A3] is merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally or alternatively, the element [A3] does not qualify as significantly more because the element [A3] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). Furthermore, the use of an adhesive materials for sticking sensors and probes on a measurement site is well-understood, routine, and conventional, as is evidenced by US 2016/0287122 A1 (Heneghan). Heneghan discloses a conventional wearable accelerometer that has the convenience of comfort and simplicity for patients, and hence can be used to acquire signals over longer periods of time, wherein the accelerometer could be contained within a self-adhesive patch worn by the patient (¶ [0321]). Heneghan therefore indicates that the element [A2] is well-understood, routine, and conventional. 
Additionally, simply reciting the element [B3] does not qualify as significantly more because the element [B3] is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well-known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Additionally or alternatively, the element [B3] does not qualify as significantly more because the element [B3] is generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). Furthermore, the use of an accelerometer for measuring a change in arterial dimensions and an acceleration signal associated with arterial displacement towards the measurement site caused by propagation of blood pulses is well-understood, routine, and conventional, as is evidenced by US 2013/0133424 A1 (Donaldson). Donaldson discloses that conventional solutions for detecting movements of certain body parts include an accelerometer used to detect the pulse at the wrist of a user (¶ [0006]). Donaldson therefore indicates that the element [B3] is well-understood, routine, and conventional.
Additionally, simply reciting the element [C3] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 2-4 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process), with the following exception:
Claim 3: the at least one accelerometer is covered with a protective case; 
Claim 4: the adhesive material is attached on the printed circuit board to stick the arterial compliance probe on the measurement site of the subject.
Each of these claim limitations do not integrate the exception into a practical application of the exception. In particular, the elements of claims 3 and 4 are merely adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.04(d); MPEP 2106.05(g); and/or are generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). 
Each of these claim limitations do not amount to significantly more than the judicial exception itself. In particular, the elements of claims 3 and 4 are merely adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.04(d); MPEP 2106.05(g); and/or are generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP § 2106.05(h). Additionally, the element of claim 3 is well-understood, routine, and conventional, as is evidenced by US 2016/0287122 A1 (Heneghan). Heneghan discloses a conventional wearable accelerometer that has the convenience of comfort and simplicity for patients, and hence can be used to acquire signals over longer periods of time, wherein the accelerometer could be contained within a self-adhesive patch worn by the patient (¶ [0321]). Heneghan therefore indicates the accelerometer is protected within the adhesive patch, thereby indicating that the element of claim 3 is well-understood, routine, and conventional. Additionally, the element of claim 4 is well-understood, routine and conventional, as is evidenced by US 2019/0046033 A1 (Gannon). Gannon discloses that substrates for an integrated circuit conventionally have double-sided adhesive with a release liner for skin-contact (¶ [0052]). Gannon therefore indicates that the element of claim 4 is well-understood, routine, and conventional.
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/766289 (the ‘289 application) in view of An Accelerometer Probe for Local Pulse Wave Velocity Measurement (Arathy). 
 With regards to claim 1, claim 1 of the ‘289 application includes an arterial compliance probe for cuff-less measurement of blood pressure (BP) of a subject (“An arterial compliance probe for cuff-less measurement of blood pressure (BP) of a subject” of claim 1), the arterial compliance probe comprising: an adhesive material configured to stick the arterial compliance probe on a measurement site of the subject (“an adhesive material at a first end of the flexible band to wear the arterial compliance probe on a measurement site of the subject” of claim 1); at least one accelerometer configured to measure a change in arterial dimensions and an acceleration signal associated with arterial wall displacement towards the measurement site caused by propagation of blood pulses (“first accelerometer”; “a second accelerometer”; “measure a change in arterial dimensions within a cardiac cycle using the first acceleration signal and the second acceleration signal, and a variation in a local pulse wave velocity within the cardiac cycle  based on a time difference between the first acceleration signal and the second acceleration signal” of claim 1; the Examiner notes that acceleration signals reflecting a pulse wave velocity are associated with arterial wall displacement towards the measurement site caused by propagation of blood pulses), and a circuit connected to the at least one accelerometer (“a controller, connected between the first accelerometer and the second accelerometer” of claim 1) configured to: locally measure arterial vessel wall dynamics and arterial blood pressure parameters of the subject based on the change in the arterial dimensions and the acceleration signal (“measure… a variation in a local pulse wave velocity within the cardiac cycle based on a time difference between the first acceleration signal and the second acceleration signal, measure a stiffness property of an artery based on the variation in the local pulse wave velocity” of claim 1; the Examiner asserts that the stiffness property and pulse wave velocity are arterial vessel wall dynamics and arterial blood pressure parameters), and measure the BP of the subject based on the arterial vessel wall dynamics and the arterial blood pressure parameters (“measure the BP of the subject based on the variation of the local pulse wave velocity, stiffness property, and the change in the arterial dimensions” of claim 1).
Claim 1 of the ‘289 application does not include that the controller is implemented on a printed circuit board. 
In a related probe for cuff-less measurement of blood pressure (BP) of a subject (Abstract and Fig. 2 of Arathy), Arathy discloses a controller being implemented with a printed circuit board (Fig. 2 and Paragraph 2 of A. Design of Accelerometer Probe) with associated circuitry for analyzing the accelerometer signals (B. Analog Front End Circuit Design). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of claim 1 of the ‘289 application such that it is implemented on a sensor PCB as taught by Arathy. Because both the controller and the PCB are capable of receiving and analyzing signals of the accelerometers, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 2, claim 1 of the ‘280 application discloses that the arterial vessel wall dynamics comprises at least one of arterial compliance, a stiffness index, a distensibility, and Young's elastic modulus (“measure a stiffness property of an artery based on the variation in the local pulse wave velocity” of claim 1; the Examiner asserts that a measurement of a stiffness property is a stiffness index).

With regards to claim 3, claim 1 of the ‘280 application in view of Arathy does not include that the at least one accelerometer is covered with a protective case. 
In a related probe for cuff-less measurement of blood pressure (BP) of a subject (Abstract and Fig. 2 of Arathy), Arathy discloses an external case covering an accelerometer (Fig. 2 of Arathy). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accelerometer of claim 1 of the ‘289 application in view of Arathy to incorporate a case as taught by Arathy. The motivation would have been to protect the accelerometer from impacts. 
With regards to claim 4, claim 1 of the ‘280 application in view of Arathy does not include that the adhesive material is attached on the printed circuit board to stick the arterial compliance probe on the measurement site of the subject.
In a related probe for cuff-less measurement of blood pressure (BP) of a subject (Abstract and Fig. 2 of Arathy), Arathy discloses an adhesive material attached on the printed circuit board to stick the arterial compliance probe on the measurement site of the subject (Fig. 2 and Paragraph 2 of A. Design of Accelerometer Probe of Arathy). t would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printed circuit board of claim 1 of the ‘289 application in view of Arathy to incorporate that the adhesive material is implemented on the printed circuit board as taught by Arathy. The motivation would have been to allow for a reliable capturing of acceleration waveforms due to the arterial wall displacement (Paragraph 2 of A. Design of Accelerometer Probe of Arathy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over An Accelerometer Probe for Local Pulse Wave Velocity Measurement (Arathy) in view of WO 2015/193917 A2 (Joseph).
With regards to claim 1, Arathy discloses an arterial compliance probe for cuff-less measurement of blood pressure (BP) of a subject (Fig. 2), the arterial compliance probe comprising: an adhesive material configured to stick the arterial compliance probe on a measurement site of the subject (Fig. 2 and Paragraph 2 of A. Design of Accelerometer Probe on Page 3 depict an adhesive material used to attach the dual accelerometer probe to the neck of the subject for reliable capturing of the acceleration waveforms due to the arterial wall displacement); at least one accelerometer configured to measure a change in arterial dimensions and an accelerometer signal associated with arterial wall displacement towards the measurement site caused by propagation of blood pulses (Fig. 2 and Paragraphs 1-2 of A. Design of Accelerometer probe on pages 2-3 disclose accelerometers for sensing acceleration waveforms due to the arterial wall displacement), a printed circuit board connected to the at least one accelerometer  (Fig. 2 and Paragraph 2 of A. Design of Accelerometer probe disclose a sensor PCB; Fig. 3 and its corresponding description disclose the signal acquisition unit connected to the PCB, thereby indicating that the PCB is configured to analyze the signals from the accelerometer), configured to: locally measure arterial vessel wall dynamics and arterial blood pressure parameters of the subject based on the change in the arterial dimensions and the acceleration signal (C. PWV Measurement Software Architecture discloses measurements of local PWV based on the acceleration signal and displacement of arterial wall, wherein the local PWV measurements are arterial vessel wall dynamics and arterial blood pressure parameters).
Although Arathy suggests the correlation between the BP of the subject and the local pulse wave velocity and the change in the arterial dimensions (Abstract and 2) Brachial blood pressure and heartrate measurement on page 4), Arathy does not explicitly disclose the controller being configured to measure the BP of the subject based on the arterial vessel wall dynamics and arterial blood pressure parameters
In a related system , Joseph teaches, in the same field of endeavor, discloses the controller being configured to measure the BP of the subject based on the local pulse wave velocity and the change in the arterial dimensions (¶ [0012] discloses measuring, by a controller unit, the BP of the subject based on the local PWV and the change in arterial dimensions). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arathy such that the controller is configured to measure the BP of the subject based on the local pulse wave velocity and the change in the arterial dimensions as taught by Joseph since blood pressure measurement is a physiological indicator that has found wide spread use in both clinical and non-clinical settings (¶[0002] of Joseph).

With regards to claim 2, Arathy further discloses that the arterial vessel wall dynamics comprises at least one of arterial compliance, a stiffness index, a distensibility, and Young’s elastic modulus (C. PWV Measurement Software Architecture of Arathy discloses measurements of local PWV. The Examiner asserts that PWV is a stiffness index because it reflects the stiffness qualities of the arterial wall).

With regards to claim 3, Arathy further discloses that the at least one accelerometer is covered with a protective case (Fig. 2 of Arathy depicts external cases covering the accelerometers).

With regards to claim 4, Arathy further discloses that the adhesive material is attached on the printed circuit board to stick the arterial compliance probe on the measurement site of the subject (Fig. 2 of Arathy discloses the adhesive on the sensor PCB for sticking the probe on a subject). 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/193917 A2 (Joseph) in view of An Accelerometer Probe for Local Pulse Wave Velocity Measurement (Arathy).
With regards to claim 1, Joseph discloses an arterial compliance probe for cuff-less measurement of blood pressure (BP) (¶ [0013] and Fig. 1 disclose a system for cuffless blood pressure measurement of a subject), the arterial compliance probe comprising: sensors configured to measure a change in arterial dimensions (¶ [0013] discloses an ultrasound probe configured to measure a change in arterial dimensions over a cardiac cycle of the arterial wall of the subject) and signals associated with arterial wall displacement towards the measurement site caused by propagation of blood pulses (¶¶ [0013], [0040] disclose first and second sensors configured to measure a local pulse wave velocity. The Examiner notes that a pulse wave is associated with arterial wall displacement towards the measurement site caused by propagation of blood pulses); and a controller configured to measure the BP of the subject based on arterial vessel wall dynamics and the arterial blood pressure parameters (¶ [0012] discloses measuring, by a controller unit, the BP of the subject based on the local PWV and the change in arterial dimensions). 
Joseph does not explicitly disclose an adhesive material configured to stick the arterial compliance probe on a measurement site of the subject; at least one accelerometer to measure a change in arterial dimensions and an acceleration signal associated with arterial wall displacement towards the measurement site caused by propagation of blood pulses; and a printed circuit board configured to locally measure arterial vessel wall dynamics and arterial blood pressure parameters of the subject based on the change in the arterial dimensions and the acceleration signal.
In a related probe for determining changes in arterial dimensions and signals associated with arterial wall displacement (Fig. 2 and A. Design of Accelerometer Probe on Pages 2-3 of Arathy), Arathy discloses an arterial compliance probe comprising: an adhesive material configured to stick the arterial compliance probe on a measurement site of the subject (Fig. 2 and Paragraph 2 of A. Design of Accelerometer Probe on Page 3 depict an adhesive material used to attach the dual accelerometer probe to the neck of the subject for reliable capturing of the acceleration waveforms due to the arterial wall displacement); at least one accelerometer configured to measure a change in arterial dimensions and an accelerometer signal associated with arterial wall displacement towards the measurement site caused by propagation of blood pulses (Fig. 2 and Paragraphs 1-2 of A. Design of Accelerometer probe on pages 2-3 disclose accelerometers for sensing acceleration waveforms due to the arterial wall displacement), a printed circuit board connected to the at least one accelerometer  (Fig. 2 and Paragraph 2 of A. Design of Accelerometer probe disclose a sensor PCB; Fig. 3 and its corresponding description disclose the signal acquisition unit connected to the PCB, thereby indicating that the PCB is configured to analyze the signals from the accelerometer), configured to: locally measure arterial vessel wall dynamics and arterial blood pressure parameters of the subject based on the change in the arterial dimensions and the acceleration signal (C. PWV Measurement Software Architecture discloses measurements of local PWV based on the acceleration signal and displacement of arterial wall. The Examiner notes that the local PWV measurements are arterial vessel wall dynamics and arterial blood pressure parameters).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Joseph such that the blood pressure of Joseph is determined using the probe for determining arterial parameters as taught by Arathy. Because the probe of Joseph and the probe of Arathy are both capable of being used for determining pulse wave velocity and changes in arterial dimension, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a probe with a smaller form factor that enables integration into wearable devices (Arathy: Page 2, Left Column, first full paragraph).

With regards to claim 2, the above combination teaches or suggests that the arterial vessel wall dynamics comprises at least one of arterial compliance, a stiffness index, a distensibility, and Young’s elastic modulus (C. PWV Measurement Software Architecture of Arathy discloses measurements of local PWV. The Examiner asserts that PWV is a stiffness index because it reflects the stiffness qualities of the arterial wall).

With regards to claim 3, the above combination teaches or suggests that the at least one accelerometer is covered with a protective case (Fig. 2 of Arathy depicts external cases covering the accelerometers).

With regards to claim 4, the above combination teaches or suggests the adhesive material is attached on the printed circuit board to stick the arterial compliance probe on the measurement site of the subject (Fig. 2 of Arathy discloses the adhesive on the sensor PCB for sticking the probe on a subject).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792